DENNIS KEITH DIXON, Petitioner
v.
THOMAS W. CORBETT, JR., PERSONAL: CAPACITY AS ATTORNEYS OF PENNSYLVANIA; RICHARD A. SHEETZ, JR., PERSONAL CAPACITY AS EXECUTIVE DEPUTY ATTORNEYS GENERAL OF PENNSYLVANIA; GEORGE R. ZAISER, PERSONAL CAPACITY AS SENIOR DEPUTY ATTORNEYS GENERAL OF PENNSYLVANIA, ANDREA F. McKENNA, PERSONAL CAPACITY AS SENIOR DEPUTY ATTORNEYS GENERAL OF PENNSYLVANIA; CHRISTOPHER D. CARUSONE, PERSONAL CAPACITY AS CHIEF DEPUTY ATTORNEYS GENERAL OF PENNSYLVANIA; AMY ZAPP, PERSONAL CAPACITY AS CHIEF DEPUTY ATTORNEYS GENERAL OF PENNSYLVANIA; AND ANTHONY J. FIORE, PERSONAL CAPACITY AS INVESTIGATOR, BADGE #131, BUREAU OF CRIMINAL INVESTIGATIONS, OFFICE OF ATTORNEYS GENERAL OF PENNSYLVANIA, Respondents
No. 922 MAL 2011.
Supreme Court of Pennsylvania, Middle District.
April 11, 2012.

ORDER
PER CURIAM.
AND NOW, this 11th day of April, 2012, the Petition for Allowance of Appeal is hereby DENIED.